I
                    ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                               )
                                                )
    PCCP Constructors, a Joint Venture          )      ASBCA Nos. 61183, 61235, 61288
                                                )                 61352,61367,61424
                                                )                 61456
                                                )
    Under Contract No. W912P8-12-C-0049         )

    APPEARANCES FOR THE APPELLANT:                     Scott P. Fitzsimmons, Esq.
                                                       Mitchell A. Bashur, Esq.
                                                       Richard G. Mann, Jr., Esq.
                                                       Julia M. Fox, Esq.
                                                        Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                        McLean, VA

    APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                        Engineer Chief Trial Attorney
                                                       Thomas M. Taff, Jr., Esq.
                                                       Judith E. Almerico, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, New Orleans

                                   ORDER OF DISMISSAL

            The parties have advised the Board they have resolved the disputes and have requested
    that the appeals be dismissed with prejudice. Accordingly, for good cause shown, the appeals
    are dismissed with prejudice. This dismissal leaves no appeals remaining before the Board
    arising from the performance of Contract No. W912P8-12-C-0049. The Board commends the
    parties for their successful efforts to resolve the appeals.

          Dated: June 6, 2018




                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61183, 61235, 61288, 61352,
61367, 61424, 61456, Appeals of PCCP Constructors, a Joint Venture, rendered in
conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2